                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

MARC S. SMITH, et al.,              )
                                    )
                     Plaintiffs,    )
v.                                  )               Case No. 19-2431-CM-KGG
                                    )
CITY OF WELLSVILLE, KANSAS, et al., )
                                    )
               Defendants.          )
___________________________________ )

                  MEMORANDUM & ORDER ON
           DEFENDANTS’ MOTION FOR PROTECTIVE ORDER

      Now before the Court is Defendants’ Motion for Protective Order. (Doc.

33.) For the reasons set forth below, the undersigned Magistrate Judge GRANTS

Defendants’ motion.

      Plaintiffs filed their initial Complaint on July 25, 2019, stating claims

against the City Defendants for violations of Plaintiffs’ constitutional rights under

42 U.S.C. § 1983. Plaintiffs also asserted a Monell claim against these Defendants

as well as supplemental state law claims for violations of the Kansas Consumer

Protection Act, tortious interference under Kansas law, and inverse condemnation

under Kansas law. In addition, Plaintiffs brought a declaratory judgment action

against the remaining individual Defendants.

      Defendants filed their Motion to Dismiss Plaintiffs’ claims on September 23,

2019, wherein they argued that Plaintiffs’ Complaint should be dismissed based on


                                          1
Defendants’ qualified immunity. (See Doc. 12.) Defendants contemporaneously

filed their Motion to Stay Discovery (Doc. 14), which this Court granted on

October 21, 2019, staying discovery until the District Court ruled on the

dispositive motion. (Doc. 23.)

      Plaintiffs filed their Motion to Amend Complaint (Doc. 30) on December

12, 2019, alleging “newly discovered” facts regarding an alleged conflict between

Defendants City and Scott Sparks. On the same day, Plaintiffs served an Open

Records Request by email to the Defendant City. (Doc. 34-1.)

      The next day, December 13, 2019, the District Court entered a text Order

denying without prejudice the City’s Motion to Dismiss pending a ruling on

Plaintiffs’ Motion to Amend. (See 12/13/19 text Order.) The Order stated that this

was done “[t]o promote efficiency and to avoid having the motion to dismiss

intertwined with the motion to amend to a degree that complicates the procedural

posture of the case unnecessarily … .” (Id.) The District Court continued that

             [a]fter the motion to amend is resolved, defendants may
             file a new motion to dismiss with respect to the operative
             complaint, if appropriate. If the content of a new motion
             to dismiss is largely the same as the current motion to
             dismiss (to which plaintiffs have already responded),
             defendants may so notify the court and request expedited
             briefing.




                                         2
(Id.) Thereafter, the parties exchanged various communications in which

Defendants requested, and Plaintiffs refused, that the request be withdrawn

because of the Order staying discovery.

       Defendants filed the present motion requesting the Court enter a Protective

Order regarding the Open Records Request. (Doc. 33.) They argue that Plaintiffs’

records request is nothing more than an “end around” the Court’s Order staying

discovery. (Doc. 34, at 4; see also Lowe v. N.M. ex rel. King, 2011 WL 13284675

(D. N.M. Oct. 3, 2011).)

       Plaintiffs respond that the undersigned Magistrate Judge “entered an order

granting City Defendants’ motion until the District Court rules on Defendants’

dispositive motion.” (Doc. 35, at 1 (emphasis in original).) Plaintiffs continue that

the “Stay Order is now moot after the Court denied Defendants’ dispositive

motion.” (Id., at 2.)

       The Court agrees that the dispositive motion that resulted in the entry of the

stay is no longer pending. That stated, both the District Court (in denying the

dispositive motion without prejudice) and the undersigned Magistrate Judge (in

granting Plaintiffs’ request to amend the Complaint) anticipated that Defendants

would file a new dispositive motion regarding the Amended Complaint. (See

12/13/19 text entry and Doc. 39.) Further, the records request was served when the

stay was still in effect.


                                          3
      The Court finds that allowing Plaintiff to conduct an Open Records Request

to a party Defendant during this window created by a hyper-technical application

of the Federal Rules would defeat the purpose and spirit of the Court granting the

initial stay. Obviously, if Defendants file an Answer rather than move to dismiss

Plaintiff’s Amended Complaint, the parties will be free to conduct discovery as

they see fit after the Rule 26(f) conference occurs. See Gilpatrick v. Harper Co.,

Kansas, 2019 WL 184102, *2-3 (D. Kan. Jan. 14, 2019).

      As such, the Court GRANTS Defendants motion (Doc. 33) pending the

filing of an additional dispositive motion by Defendants.1 In reaching this

determination, the Court makes no inference or findings as to the potential validity

of Defendants’ qualified immunity defense.



      IT IS THEREFORE ORDERED that Defendants’ Motion for Protective

Order (Doc. 33) is GRANTED.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 6th day of February, 2020.

                                       S/ KENNETH G. GALE
                                       KENNETH G. GALE
                                       United States Magistrate Judge




1
 The Court, however, DENIES Defendants’ request for sanctions pursuant to Rule 37 as
Defendants’ brief provides no discussion of the issue. (Doc. 33, at 1.)
                                         4
